Citation Nr: 1455478	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  08-32 106	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to service connection for a rash.

4.  Entitlement to service connection for a disability manifested by muscle pain.

5.  Entitlement to service connection for a right hand disability.

6.  Entitlement to service connection for a bilateral knee disability.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for renal failure claimed to have resulted from lack of Department of Veterans Affairs (VA) care.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to June 1971 and from July 1975 to July 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas VA Regional Office (RO).  

The issues of service connection for a respiratory disorder, OSA, rash, and a disability manifested by muscle pain, and entitlement to compensation under 38 U.S.C.A. § 1151 for renal failure claimed as due to VA care are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have a left knee disability.

2.  The Veteran's right knee disability was initially manifested many years after, and is not shown to be related to, his service.

3.  The Veteran is not shown to have a right hand disability.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Service connection for a right hand disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in November 2007, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent private and VA medical records and Social Security Administration (SSA) records, have been secured.  He was afforded VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

The Veteran's STRs show that he hit his hand, specifically his right little finger below the joint, with a hammer in November 1970.  The hand was bandaged and immobilized.  It was noted there was no restriction of movement.  He was seen the next day, when and it was noted that the hand was swollen.  The fourth and fifth metacarpals were quite tender and somewhat swollen; X-rays were negative.  On the June 1971 service separation examination, the upper extremities were normal.  

STRs from the Veteran's second period of service show he injured the right fourth finger in May 1974.  He was using a chain hoist and his hand started to hurt.  He complained of pain and a burning feeling.  It was noted that the pain was localized between the fourth and fifth digits.  X-rays were negative.  Ice and medication were prescribed.  In March 1976, he complained of pain at the fourth phalanx of the right hand.  In April 1977 he reported low back pain that radiated from the thoracic spine to the low back and downward to the knees.  In December 1977 he was seen in the orthopedic clinic with a report of low back pain and occasional aching in the knees; no knee abnormalities (or findings) were reported.  On June 1979 service separation examination the upper and lower extremities were normal. 

A history of arthroscopic knee surgery was noted when the Veteran was hospitalized in a private facility in March 2002.  

On August 2008 VA joints examination the examiner noted he reviewed the claims folder and medical records.  He indicated there was no evidence of a knee injury in the STRs.  The examiner noted the Veteran stated he injured his knees lifting truck tires in service, but he could not find a report or treatment for knee problems.  The Veteran underwent repair of a torn right medial meniscus, which was apparently due to a twisting injury at work.  The diagnosis was right medial meniscus tear.  The examiner stated it was not acquired in service.  

On VA examination of the hands in August 2008, the examiner summarized entries in the STRs pertaining to right upper extremity injuries.  He noted the Veteran was struck with a hammer over the right fourth metacarpal, and was injured again with a chain hoist.  There was no fracture at the time of either injury.  The Veteran reported occasional aching of the joint in cold weather; current X-rays were negative.  The diagnosis was remote contusion of the right fourth digit, with no bone or joint involvement.  

In December 2009 the Veteran was seen in a VA psychiatric clinic.  It was noted that his medical problems included clubbing of the fingers.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

	Bilateral knee disability 

Although the Veteran's STRs from his second period of service contain two references to his knees, the references (to knee pain, pain radiating to the knees) were in connection with evaluation/treatment of his low back disability, and no findings of knee abnormalities were noted.  Furthermore, there was no mention of a knee problem/abnormality on June 1979 service separation examination.  When the Veteran was examined by the VA in August 2008, he claimed he injured his knees lifting during service in 1977.  The STRs do show a lifting injury (to the back) in April 1977, but no knee pathology was noted at that time.  

The record establishes that the Veteran sustained a right knee injury at his place of employment many years following service.  The VA examiner who reviewed the record in August 2008 concluded that the tear of the right medial meniscus was not related to service.  

The Veteran does not cite to medical opinion or literature supporting his own allegation of a nexus between his right knee disability and his service; the only medical opinion in the record in this matter, as noted above, is against his claim.  Laypersons are competent to provide opinions regarding the etiology of a disability that in certain instances are considered competent evidence.  However, the matter of a nexus between a right knee disability first manifested many years after service, and remote service is (in the absence of continuity of symptoms) a medical question beyond the scope of lay observation/common knowledge; it requires medical knowledge/training.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Veteran is a layperson, and does not cite to supporting medical opinion or medical literature; his own opinion in the matter is not competent evidence.

There is no objective evidence in the record that the Veteran has a current left knee disability; he has not identified any provider of treatment or diagnosis of such disability.  Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability (for which service connection is sought), there is no valid claim [of service connection].  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The preponderance of the evidence is against this claim; therefore, the appeal seeking service connection for a bilateral knee disability must be denied.

	Right hand disability 

The Veteran's STRs show that he sustained an injury to fingers on his right hand during each period of service.  He had swelling of the fourth and fifth metacarpals of the right hand in November 1970, but X-rays then were negative.  Similarly, he had pain between the fourth and fifth digits of the right hand in May 1974, when, again, X-rays were negative.  His upper extremities were normal on the service separation examinations in June 1971 and June 1979.  And on August 2008 VA examination, the diagnosis was remote (emphasis added) contusion of the right fourth digit, and it was specifically noted that there was no bone or joint involvement.  

There is no evidence in the record that the Veteran has a current right hand disability.  He has not identified any provider of treat for, or a diagnosis of, such disability.  As noted above, service connection is limited to those instances where disease or injury in service has resulted in a disability.  In the absence of proof of a present disability (for which service connection is sought), there is no valid claim [of service connection].  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

The appeals seeking service connection for a bilateral knee disability and a right hand disability are denied.


REMAND

The Veteran seeks service connection for a respiratory disorder, OSA, a rash and a disability manifested by muscle pain.  He maintains such disabilities are due to his exposure to Agent Orange.  With respect to the claim of service connection for a respiratory disorder, he also asserts it is due to his exposure to asbestos or chemicals.  Finally, he states that obstructive sleep apnea is secondary to his respiratory disability.

The Veteran acknowledges he was stationed in Thailand, but asserts that his flight from that country landed in Vietnam to pick up another soldier.  A pay voucher shows he departed Thailand on June 29, 1971, and arrived at "OARB" (Oakland Army Base).  The discharge certificate shows he was separated at the Army Personnel Center, Oakland, California.  

Service personnel records show the Veteran served in Thailand from July 1969 to June 1971, and was assigned to the 291st transportation company from July 1969 to July 1970; the 254th transportation company from July 1970 to November 1970; and the 313th transportation company from November 1970 to June 1971.  He was a general vehicle repairman.  The National Personnel Records Center has reported on several occasions that the Veteran did not serve in Vietnam, and that there were no records of exposure to herbicides.  

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era. See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010. VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

VA contacted the Joint Services Records Research Center (JSRRC) to confirm that the Veteran was on a June 1971 flight that stopped in Vietnam and/or that he was exposed to Agent Orange.  It does not appear that the JSRRC was asked to search for all pertinent information.  They noted they could not locate 1971 unit records for the 313th transportation company.  They contacted the U.S. Army Center for Military History, which verified that the 313th transportation company was stationed in Bangkok, Thailand, but could not verify or document that personnel assigned to the unit were on a flight from Thailand with a layover in DaNang, Vietnam, or that the Veteran was otherwise exposed to Agent Orange or other tactical herbicides.  It is not shown that the JSRRC researched all of the units to which the Veteran was assigned during his service in Thailand in the attempt to ascertain whether he was exposed to Agent Orange.  

Following a February 2010 VA skin examination the diagnosis was Chloracne.  The next month, the examiner noted there were two instances in service where a furuncle or large infected follicle was lanced and cleaned.  She opined this could have been the start of eczema/Chloracne.  

Regarding the claim of service connection for a respiratory disorder, the Veteran initially alleged that such disorder was due to his exposure to Agent Orange.  He subsequently claimed that in his duties as a mechanic during service he was exposed to asbestos and various chemicals or solvents resulting in his respiratory disability.  On August 2008 VA respiratory examination, the diagnosis was chronic obstructive pulmonary disease (COPD).  The examiner concluded it was unrelated to exposure to asbestos, but that the etiology of COPD was that the Veteran was a smoker for more than 40 years.  He did not address whether the Veteran's exposure to chemicals was a factor in his development lung disease.  

As the claim of service connection for a respiratory disorder is being remanded for development, adjudication of the inextricably intertwined issue of service connection for OSA as secondary to such disorder must be deferred.
The Veteran's representative notes the Veteran was treated for paraspinal muscle spasms (due to his service-connected low back disability), and that following service he was seen for muscle aches.  He has not been afforded a VA nexus examination in the matter.  

The Veteran argues that compensation under 38 U.S.C.A. § 1151 is warranted for renal failure.  He claims that he sought VA treatment for cholecystitis in March 2008, and required surgery later that month.  He argues that if he had received proper treatment from VA, he would not have suffered renal failure.  

In January 2007 the Veteran was seen in a VA outpatient treatment clinic, where it was noted that he had an incidental finding of gallstones, but denied any problems with right upper quadrant pain, nausea, vomiting, food intolerance or bowel changes.  The examiner stated that since the Veteran had not had a gall bladder attack, no surgical intervention was warranted.  The assessment was cholelithiasis.  On February 4, 2008 the Veteran complained of stomach pain that radiated to his back.  He stated he vomited five to six times the previous night.  The assessment was gastritis.  He was to return to the clinic if any labs were positive for gall bladder disease.  He was contacted by telephone three days later, and said he was feeling much better.  The assessment was gastroenteritis, resolving.  On February 8, 2008, he presented with right upper quadrant and epigastric pain.  He stated the symptoms started that day, and that he had the same symptoms four days earlier, when they were successfully treated as gastritis, after scans were negative.  He indicated that a gallstone was previously found as an incidental finding on ultrasound, but was not mentioned on the CT report a few days prior.  The assessment was gastritis.  It was noted that the Veteran had mildly elevated white blood count, and that cholelithiasis/cholecystitis should be ruled out.  

The Veteran was seen again by the VA for gastrointestinal problems on February 20, 2008.  The examiner noted he reviewed the normal CT scan and the abnormal ultrasound showing gall stones.  The assessment was cholelithiasis.  The examiner noted he would ask for a surgical consultation for the gall stones in light of the Veteran's episodic gastrointestinal symptoms.  The Veteran complained of severe abdominal and stomach pain on March 24, 2008.  He stated he had been recently seen for vomiting and diarrhea.  

On March 24, 2008 the Veteran was transferred to a private hospital.  It was noted he had had a diagnosis of gallstones for over a year with symptoms of abdominal pain, but his gall bladder had not been removed.  A cholecystectomy was performed.  A clinical history of acute renal failure was noted during the hospitalization.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should contact the appropriate authority to determine whether the nature of the Veteran's service in Thailand was consistent with his being exposed to Agent Orange serving in that country.  It should be noted the Veteran served in Thailand with the 291st , the 254th and the 313th transportation companies (and the potential of exposure in the course of service with all three units must be addressed).

2.  The AOJ should then make a formal finding for the record regarding as to whether or not the Veteran was exposed to Agent Orange while he served in Thailand.

3.  If it is found that the Veteran was exposed to Agent Orange in Thailand, the AOJ should arrange for a dermatology examination to determine the nature and etiology of his skin disease, if any.  The examiner must review the record in conjunction with the examination.  Based on the examination and review of the record the examiner should provide opinions that respond to the following:  

(a) Identify (by diagnosis) each skin disability entity found/shown in the record.   Specifically, is it at least as likely as not (a 50% or higher probability) that the Veteran has/has had a diagnosis of Chloracne?

(b) Identify the likely etiology for any (and each) skin disability entity diagnosed other than Chloracne.  Specifically, is it at least as likely as not (a 50% or better probability that such disability is related to the Veteran's service, to include as due to exposure to herbicides/Agent Orange therein? 

The examiner must explain the rationale for all opinions.

4.  The AOJ should also arrange for a pulmonary examination to determine the nature and etiology of his respiratory disease, to include COPD.  The examiner must review the record in conjunction with the examination.  Based on the examination and review of the record the examiner should provide opinions that respond to the following:  

Please identify (by diagnosis) each respiratory disability entity found/shown in the record.   Specifically, is it at least as likely as not (a 50% or higher probability) that the Veteran's lung disability is related to his claimed exposure to chemicals in service?  If it is verified that the Veteran was exposed to Agent Orange in Thailand, the examiner should also provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's respiratory disorder is related to such exposure.  If the examiner concludes that the Veteran's respiratory disorder is related to service, to include his exposure to asbestos, chemicals or Agent Orange, he should also provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the respiratory disorder caused or aggravated his OSA.  

The examiner must explain the rationale for all opinions.

5.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine whether he has a disability manifested by muscle pain and, if so, its etiology.  The examiner must review the entire record in conjunction with the examination.  Based on the examination and review of the record the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran has a disability manifested by muscle pain that is related to service.  The examiner must explain the rationale for all opinions.

6.  The AOJ should then arrange for the Veteran's entire record to be forwarded to an appropriate physician for review and an advisory medical opinion indicating whether or not he has additional disability (kidney failure) due to treatment/or neglect to treat by VA.  The consulting provider must specifically opine whether the treatment the veteran received when he presented in March 2008 was proper; whether VA failed to recognized the nature and severity his problems; whether there was undue delay in treatment being provided; and whether when it was provided the treatment before he received prior to transfer to private care was adequate.  The consulting physician should comment on whether the standard of care the Veteran received from VA was in accordance with standard practices in the medical community .  The consulting provider must explain the rationale for all opinions.

7.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


